OPINION — AG — ** REVENUE BILL ** UNDER THE RULE ANNOUNCED THEREIN, A REVENUE BILL (SUCH AS IS INVOLVED HERE), TO BE VALID, MUST NOT BE ' PASSED ' BY EITHER HOUSE OF THE LEGISLATURE, THAT IS, VOTED UPON AT ITS " FINAL PASSAGE ", AS PROVIDED IN ARTICLE V, SECTION 34 OKLAHOMA CONSTITUTION, DURING THE FIVE LAST LEGISLATIVE DAYS OF THE SESSION AT WHICH SAID BILL IS CONSIDERED, ALTHOUGH SAID BILL MAY BE SIGNED BY THE PRESIDING OFFICERS THEREOF, UNDER THE PROVISIONS OF ARTICLE V, SECTION 35 OKLAHOMA CONSTITUTION, DURING SAID FIVE LAST LEGISLATIVE DAYS OF SAID SESSION. 47 O.S.H. 52, ARTICLE V, SECTION 33 (FRED HANSEN)